Citation Nr: 0513786	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  02-05 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of overpayment of nonservice-connected 
pension benefits in the amount of $8,155.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a January 2002 decision of the Committee on 
Waivers and Compromises (the Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran and his spouse presented testimony before the 
undersigned Veterans Law Judge (VLJ) at the RO in February 
2005.  A transcript of this hearing has been associated with 
the veteran's VA claims folder.  The veteran submitted 
additional evidence directly to the Board at the hearing.  He 
has waived review of this evidence by the RO.  See 38 C.F.R. 
§ 20.1304 (2004).


FINDINGS OF FACT

1.  In September 2001, based on information relating to his 
first's wife's death and his employment income, the veteran's 
nonservice-connected pension award was retroactively reduced 
effective May 1, 1999 to the single rate, and was terminated 
completely as of September 1, 1999.  This gave rise to an 
overpayment indebtedness in the amount of $10,651.

2.  The overpayment was validly created.
 
3.  Indebtedness in the amount of $2,496 of which was 
subsequently waived by the Committee.  

4.  The veteran is at fault with respect to creation of the 
overpayment by his failure to timely notify VA of changes in 
his family income and marital status, and of his continuing 
to accept his prior benefit payment for over a year despite 
these changes.

5.  There was no fault on the part of VA in causing that part 
of the overpayment which has not previously been waived.

6.  Recovery of the overpayment will not cause the veteran 
undue hardship.

7.  Recovery of the overpayment would not defeat the purpose 
of paying VA nonservice-connected pension benefits.

8.  Allowing the veteran to retain the benefits he 
erroneously received would result in unjust enrichment to the 
veteran.


CONCLUSIONS OF LAW

1.  The charged indebtedness in the amount of $8,155 was 
validly created.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§§ 3.3, 3.23 (2004); VAOPGCPREC 
6- 98.

2.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2004).

3.  Recovery of an overpayment of nonservice-connected 
pension benefits in the remaining amount of $8,155 would not 
be against equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking waiver of recovery of the overpayment 
of pension benefits in the amount of $8,155.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulations apply to the veteran's 
claim. See Veterans Claims Assistance Act of 2000 (the VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)] and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) [codified as amended at 38 C.F.R. § 3.159].

Under the provisions of the VCAA and its implementing 
regulations, on receipt of a claim for benefits VA will 
notify the veteran of the evidence that is necessary to 
substantiate the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, noting that the statute at issue in such 
cases is found in Chapter 53, Title 38, United States Code, 
and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  In August 2001, the RO informed the veteran 
that his pension benefits would be reduced to the single rate 
retroactive to May 1, 1999 due to his prior wife's death.  
This letter also informed the veteran that his pension 
benefits would be terminated completely retroactive to 
September 1, 1999 because his income at that time was above 
the statutory limit.  A September 2001 letter from the RO 
further instructed the veteran to submit any evidence 
indicating that his pension benefits should not be 
terminated.  Thereafter, the veteran filed a request for 
wavier of the overpayment in October 2001.  The RO provided 
the veteran a statement of the case (SOC) in January 2001 and 
supplemental statements of the case (SSOC) in January 2004 
and August 2004.  Taken together, these informed him of the 
criteria to be applied in determining whether recovery of the 
overpayment was against equity and good conscience.  
The Board finds, therefore, that as a practical matter VA has 
informed the veteran of the evidence needed to substantiate 
his claim.

In addition, the RO obtained evidence concerning the 
veteran's monthly income and expenses in order to determine 
whether recovery of the overpayment would result in undue 
financial hardship.  The veteran has cooperated in this 
effort.  The veteran provided evidence, including multiple 
Financial Status Reports (VA Form 20-5655) letters from his 
employer, and extensive written argument.  Neither the 
veteran nor his representative have identified any 
outstanding evidence. 

The veteran engaged the services of a representative, was 
provided with ample opportunity to submit evidence and 
argument in support of his claim, and presented testimony 
before the undersigned VLJ at the RO in February 2005.  

Pertinent Law and Regulations

Pension eligibility

Nonservice-connected pension benefits are payable to a 
veteran of a period of war who meets eligibility 
requirements.  The purpose of VA pension benefits is to 
provide a subsistence income for veteran's of a period of war 
who are totally disabled and who are otherwise unable to 
maintain a basic, minimal income level.  Pension benefits are 
based upon total family income and the amount of pension 
benefits is adjusted based upon the number of dependents the 
veteran supports.  Recipients of pension income are required 
to report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 
(West 2002).

The annual pension rate is reduced by the amount of the 
countable income received by the veteran.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. §§ 3.3, 3.23 (2004).  In determining 
countable income, all payments of any kind and from any 
source shall be included unless specifically excluded under 
the provisions of 38 C.F.R. § 3.272.  

Waiver of indebtedness

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined that collection would be against 
equity and good conscience.  The term "overpayment" refers 
only to those benefit payments made to a designated living 
payee or beneficiary in excess of the amount due or to which 
such payee or beneficiary is entitled.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. § 1.962 (2004).

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  38 
U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965. 
In essence, "equity and good conscience" means fairness to 
both the appellant and to the government and involves a 
variety of elements: (1) Fault of the debtor.  Where the 
actions of the debtor contribute to creation of the debt.  
(2) Balancing of faults.  Weighing fault of the debtor 
against VA fault.  (3) Undue hardship.  Whether collection 
would deprive debtor or family of basic necessities.  (4) 
Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.  (5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain to the debtor.  (6) 
Changing position to one's detriment.  Reliance on VA 
benefits results in the relinquishment of a valuable right or 
incurrence of a legal obligation.  See 38 C.F.R. § 1.965(a).  
The list of elements contained in the regulation is not all-
inclusive.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
Particular emphasis is, therefore, placed upon the elements 
of the fault of the debtor and undue hardship.  38 C.F.R. § 
1.965(a).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The veteran was awarded nonservice-connected pension benefits 
by rating decision in January 1995.  A letter from VA issued 
that same month informed him that his award would include 
additional pension benefits for his dependent spouse.  This 
letter also informed the veteran that he "must notify [VA] 
immediately if there is any change in the number or status of 
dependents . . . [y]our failure to quickly tell VA of a 
dependency change will result in an overpayment in [your] 
account which must be repaid.  The notice letter also advised 
the veteran that his "pension benefits depend on total 
'family' income which includes [his] income and that of any 
dependents."  He was further informed that his benefit 
payments would be adjusted with any change in income.  
Moreover, the veteran was specifically instructed to "notify 
[VA] immediately if income is received from any source other 
than shown above" (i.e. Social Security payments from the 
veteran and his spouse). 

Several letters containing similar notice provisions were 
provided to the veteran in subsequent years.  In response to 
these letters, the veteran notified the RO in December 1995 
that his Social Security income had increased.  His pension 
benefits were adjusted accordingly.  The next correspondence 
from the veteran was not received by the RO until January 
2001.  At this time, the veteran submitted a death 
certificate indicating that his previous spouse died in April 
1999, together with a marriage certificate indicating that he 
remarried in December 1999.  Also submitted was a letter from 
the veteran's employer stating that the veteran began working 
as a part-time cafeteria helper in August 1999 at a salary of 
$411 per month.

Acting on this information, the RO sent the veteran letters 
in April 2001 and June 2001 informing him that it proposed to 
terminate his pension award, and instructing him to submit 
evidence within 60 days showing that the proposed action 
should not be taken.  In response, the veteran submitted an 
Eligibility Verification Report (EVR) in July 2001 in which 
he noted that he was receiving an annual salary of $4,118.70 
and that his new wife was receiving an annual salary of 
$44,866.00.  

As a result of the EVR and the information submitted in 
January 2001 (particularly his former spouse's death 
certificate and the letter from the veteran's employer 
indicating that he began work in August 1999 at a salary of 
$411 per month), the veterans pension award was retroactively 
reduced to the single rate retroactive to May 1, 1999 and 
terminated completely retroactive to September 1, 1999, 
thereby creating an overpayment of $10, 651.  The veteran was 
advised of this action by letter dated in September 2001.

In response to the above, the veteran did not dispute the 
amount and/or creation of this overpayment.  In October 2001, 
he requested a waiver of the debt based on his allegation 
that he had submitted his deceased spouse's death 
certificate, employment information, and marriage certificate 
to his county veteran's service officer.  Because he 
allegedly submitted this information to his county veteran's 
service officer for forwarding to VA, the veteran contends 
that he was not at fault in the creation of the overpayment, 
and that had this paperwork been properly processed by the 
county service officer and VA, no overpayment would have been 
created.  The veteran also contended that repayment would 
create an undue hardship.

Included in the record is a transmittal slip dated May 13, 
1999 from the veteran's county service officer, which 
indicates the submission of a death certificate to the 
Florida Department of Veterans Affairs (FDVA).  [The FDVA is 
a state veteran's service organization that is not in any way 
affiliated with VA].  The transmittal slip bears a date stamp 
received at the FDVA of May 17, 1999.  At the February 2005 
hearing, the veteran's representative explained that in 
Florida, county veterans service officers typically forward 
veterans' submissions to FDVA, which in turn forwards them to 
VA for processing.  

Although the death certificate for the veteran's deceased 
spouse was received by FDVA on May 17, 1999, VA apparently 
never received it.  There is no indication anywhere in the 
record, outside of the veteran's statements, that his 
marriage certificate or employment information was submitted 
to either his country service officer, FDVA, or VA.  

In a January 2002 decision, the Committee granted the veteran 
a partial waiver of $2,496 from his original debt of $10,865 
because VA delayed in processing the paperwork received in 
January 2001 until August of that year.  A waiver of the 
remaining $8,155 was denied because the Committee determined 
that the veteran was at fault in creating the overpayment 
(not insuring that the death certificate, marriage 
certificate, and employment certificate were received by VA) 
and because requiring the veteran to repay the debt would not 
result in undue hardship or otherwise deprive him of the 
basic necessities of life.  He veteran perfected an appeal as 
to that decision.

Also of record is a February 2005 financial status report, 
which was submitted at the Board hearing.  This report 
indicates that the veteran and his spouse have a monthly net 
income of $3,165 ($2,770 of monthly net income from the 
veteran's spouse plus $895 from the veteran) and monthly 
expenses of $2, 995.33.  Included in these expenses are $100 
per month for a home phone, $110 per month for cellular 
phones, $30 per month for satellite TV, $34 per month for a 
home security system, $70 per month for the "hairdresser," 
and $200 per month for unidentified "personal expenses."

Analysis

The veteran in substance contends that because he allegedly 
forwarded his deceased spouse's death certificate, employment 
information, and marriage certificate to his county veterans 
service officer, he was not at fault in the creation of the 
overpayment and is thus entitled to a waiver.  He also 
contends that recovery of the overpayment would result in 
undue financial hardship.  

Creation of the overpayment

There is no question that there was an overpayment of VA 
benefits.  The Board must initially determine whether that 
overpayment was validly created.

The Court has held that before adjudicating a waiver 
application, the lawfulness of the overpayment must first be 
decided.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 
(1991.  VA General Counsel has reinforced this obligation by 
holding that where the validity of the debt is challenged, 
that issue must be developed before the issue of entitlement 
to a waiver of the debt can be considered.  VAOPGCPREC 6-98.

In the instant case, the veteran has not challenged the 
validity or creation of the overpayment.  Rather, he contends 
that waiver should be granted on the basis of lack of fault 
on his part and financial hardship, which will be more fully 
discussed below.  In any event, the Board has reviewed the 
circumstances leading up to this overpayment and finds that 
its creation was valid.  The statute and regulation require 
that VA pension benefits be reduced by the amount of the 
veteran's countable family income.  See 38 U.S.C.A. § 1521; 
38 C.F.R. §§ 3.3, 3.23.  A change in marital status can 
similarly affect the benefit amount.  As described above, the 
overpayment was due to the death of the veteran's spouse in 
April 1999, his subsequent employment income, and the income 
of his current spouse.  The amount of the overpayment appears 
to mirror exactly the amount of the excess pension benefits 
paid by VA.  Accordingly, the Board finds that the 
overpayment in the current amount of $8,155  (the $10,651 
original debt less $2,496 waived by the Committee) was 
validly created.



Fraud, misrepresentation or bad faith

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of the overpayment, waiver of the 
overpayment is automatically precluded, and further analysis 
is not warranted.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 
1.962, 1.963(a), 1.965(b).  The Committee determined that the 
veteran had not demonstrated bad faith in creating the 
overpayment.  It is the Board's responsibility to consider 
the matter of bad faith on a de novo basis.  Indeed, the 
Court has held that the Board must independently address this 
preliminary consideration before addressing whether waiver 
would be appropriate under the applicable criteria of 38 
C.F.R. 
§ 1.965(a).  See Ridings v. Brown, 6 Vet. App. 544 (1994).

The term "bad faith" generally describes unfair or 
deceptive dealing by someone who seeks to gain by such 
dealing at another's expense.  A veteran's conduct in 
connection with an overpayment exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  See Richards v. Brown, 
9 Vet. App. 255 (1996); 38 C.F.R. § 1.965(b).

The veteran has argued that he is not responsible for the 
overpayment created because he submitted his deceased 
spouse's death certificate, his employment information, and 
his marriage certificate to his county veteran's service 
officer.  Although there is no evidence indicating that the 
veteran submitted his employment information and marriage 
certificate to either his county service officer or VA, there 
is evidence in the form of a transmittal slip indicating that 
the veteran did submit his deceased spouse's death 
certificate to his county service officer (who then forwarded 
it to FDVA) in a timely fashion.  Although none of these 
documents were evidently forwarded to VA, there does appear 
to be some suggestion in the record that the veteran made 
some attempt to notify VA of his change in marital status at 
the death of his first wife.  Moreover, although there is no 
record of receipt of employment information or a marriage 
certificate with the county service officer or FDVA, the 
mishandling of the death certificate does call into some 
question whether the other documents were submitted to these 
agencies and not forwarded to VA.  

While the veteran should have known that VA had not received 
these documents because his pension payments were never 
reduced, it does not appear that the veteran's conduct 
evidence any intent to seek an unfair advantage and knowledge 
of the likely consequences.  His error was more of omission 
rather than commission.  The Board has also taken into 
account the veteran's education (three years of high school, 
according to his DD form 214) and the fact that he appears to 
be relatively unsophisticated in financial matters.  The 
Board finds, therefore, that the veteran did not commit 
fraud, misrepresentation, or bad faith, and that there is no 
statutory bar to waiver of recovery of the overpayment.

Equity and good conscience

As stated above, the phrase "equity and good conscience" 
means arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements:

1.  Fault of veteran.  Whether actions of the veteran 
contributed to creation of the debt.

2.  Balancing of faults.  Weighing the fault of the debtor 
against the fault of VA.

3.  Undue hardship.  Whether collection of the overpayment 
would deprive the veteran or his family of basic necessities.

4.  Defeat the purpose.  Whether recovery of the overpayment 
would nullify the objective for which the VA benefits were 
intended.

5.  Unjust enrichment.  Whether failure to make restitution 
would result in an unfair gain to the veteran.

6.  Changing position to one's detriment.  Whether reliance 
on the VA benefits resulted in relinquishment of a valuable 
right or the incurrence of a legal obligation.

38 C.F.R. § 1.965(a) (2004).

The Board will consider each of these elements in turn.  

The definition of fault is "the commission or omission of an 
act that directly results in the creation of the debt."  See 
Veterans Benefits Administration Circular 20-90-5, (Feb. 12, 
1990).  Fault should initially be considered relative to the 
degree of control the veteran had over the circumstances 
leading to the overpayment.  If control is established, even 
to a minor degree, the secondary determination is whether the 
veteran's actions were those expected of a person exercising 
a high degree of care, with due regard for the veteran's 
contractual responsibility to the government.  The age, 
financial experience, and education of the veteran should 
also be considered in these determinations.

A person who is a recipient of VA pension benefits must 
notify VA of all circumstances that will affect his 
entitlement to receive the benefit being paid.  As indicated 
above in the discussion of bad faith, there is some 
indication that the veteran forwarded his deceased spouse's 
death certificate to his county service officer (who then 
forwarded it to FDVA), but that this document apparently was 
never actually received by VA until the veteran resubmitted 
the same in January 2001.  Although the veteran claims that 
he also turned in his employment information and marriage 
certificate to his county service officer, there is no 
evidence that either the county service officer, FDVA, or VA 
received these documents.  The veteran has argued that 
because he allegedly turned these documents in to the county 
service officer, he is not at fault in the creation of the 
overpayment.  

Even accepting the veteran's contention that he forwarded the 
death certificate, marriage certificate, and employment 
information to his county service officer as true, that 
action would not absolve the veteran of fault given the 
circumstances of the instant case.  The veteran's spouse died 
in April 1999, and in August 1999 the veteran began working 
at a job whose ages when combined with his social security 
benefits elevated his income beyond the level of eligibility 
for nonservice-connected pension benefits.  Moreover, a few 
months later, the veteran remarried and his current spouse's 
annual income well exceeds $40,000.  

Despite these significant life changes, the veteran 
unquestioningly accepted benefit payments at the same level 
as he was receiving before his first wife's death for well 
over a year before he submitted documentation of these 
changes to VA after being contacted.  Even if the veteran did 
submit the necessary documentation of these life changes to 
his county service officer in a timely manner, he should have 
known that they were not received by VA when his monthly 
benefit payments were not reduced over a year after his 
increase in income and changes in martial status were 
allegedly reported.  For this reason the veteran was clearly 
at fault in creating the overpayment.  Had the veteran 
promptly notified VA that his benefit payments were not being 
reduced, such overpayment could have been easily avoided.  
Instead, the veteran continued accepting his regular benefit 
payment, without notifying VA.

Although the veteran contends that he was unaware of the 
overpayment, the Board does not consider these statements to 
be credible.  The veteran stated at his February 2005 hearing 
that he knew his pension benefits were based on income, 
dependents, and net worth.  He further reported that he was 
aware any changes in income needed to be reported 
immediately.  See hearing transcript, at page 3.  
Furthermore, in December 1995, the veteran reported to VA an 
increase in Social Security income, which decreased his 
benefit less than two months later.  Based on this 
experience, the veteran knew or should have known that an 
increase in income and the death of a spouse would reduce 
benefit payments.  Therefore, the veteran should have known 
that VA had not received the death certificate, marriage 
certificate, and employment information when his benefits 
payments were not reduced well over a year after these life 
changes took place, any current claim of ignorance 
notwithstanding.  Accordingly, the Board finds that the 
veteran was clearly at fault in creating the overpayment. 

With respect to balancing of faults, the Board finds that VA 
was not at fault in creating the overpayment.  As discussed 
above, VA did not receive the pertinent documentation 
regarding the veteran's change in employment and marital 
status until January 2001.  Although the veteran's deceased 
spouse's death certificate was received by FDVA in May 1999, 
VA never received it.  While this may constitute fault on the 
part of FDVA, it does not reflect fault on the part of VA.  

The only fault arguably attributable to VA in the instant 
claim was the delay in terminating the veteran's pension 
after the appropriate documentation was received in January 
2001.  However, the Committee waived that part of the 
overpayment in its January 2002 decision.  The amount 
currently on appeal reflects only the fault of the veteran in 
not ensuring that VA received the appropriate documentation.  
Accordingly, in weighing the fault of the veteran against the 
fault of VA, the veteran's actions, not those of VA, were the 
cause of the overpayment.

With respect to whether recovery of the overpayment would 
result in undue hardship to the veteran, as noted above, 
according to the February 2005 Financial Status Report the 
veteran's monthly family income well exceeds his claimed 
monthly expenses.  Moreover, some of his monthly expenses 
(e.g. $110 per month for cellular phones, $30 per month for 
satellite TV, $34 per month for a home security system, $70 
per month for the "hairdresser," and $200 per month for 
unidentified "personal expenses") appear to be for luxury 
items.  While the veteran and his spouse do have substantial 
installment debt, they are current on all payments and still 
have excess monthly income even after these payments are 
made.  

Thus, the Board finds that requiring the veteran to repay his 
debt to VA, if done over a period of time, would not result 
in undue hardship or otherwise deprive him of the basic 
necessities of life.  The debt owed to VA is of at least 
equal importance to the veteran's installment debt and as 
such must be repaid.  The Board believes the overpayment 
could be easily collected in installment payments, 
particularly with prudent budgeting.  See 38 C.F.R. § 1.917 
(2004).  

The Board further finds that failure to make restitution of 
the overpayment would result in unjust enrichment to the 
veteran.  In effect, a waiver of this overpayment would allow 
the veteran to realize a gain (receipt of additional pension 
benefits paid which he was not entitled to based on income 
limitations) based on his failure to timely notify VA of a 
change in his family income and marital status.  The veteran 
continued collecting his pension payments for well over a 
year after his first wife died, during which time he began 
earning income from employment and remarried a person with 
income in excess of $40,000 per year.  Allowing the veteran 
to realize any gain from such conduct would clearly result in 
unjust enrichment.  

The Board also has considered the factor of whether the 
veteran's reliance on the pension benefits caused him to 
change his position to his detriment.  However, there is no 
evidence of record indicating that receipt of pension 
benefits otherwise caused the veteran to relinquish a 
valuable right or to incur a legal obligation.  

Regarding the element of defeating the purpose of the 
intended benefit, the purpose of a non service-connected 
pension is to provide income to disabled wartime veterans of 
limited means.  This particular element is not relevant to 
this claim because the veteran is not presently receiving VA 
pension benefits.  Such payments were terminated 
retroactively to September 1999 because of the veteran's 
improved financial circumstances.  Therefore, recovery of the 
overpayment would not nullify the objective for which the 
pension payments were intended.

The Board has not identified any other factor that should be 
considered in evaluating the veteran's claim for waiver, and 
the veteran has pointed to none.

In looking at the entire circumstances of this case, in 
particular, fault on the part of the veteran in creating the 
debt and unjust enrichment to him if the debt was waived 
because he was paid pension benefits over a period of time 
when he was not legally entitled to such benefits, the Board 
finds that a preponderance of the relevant and probative 
evidence is against waiver of the overpayment in question. 

In summary, after weighing all of the factors to be 
considered in determining whether recovery of the overpayment 
is against equity and good conscience, and as discussed 
above, the Board finds that the preponderance of those 
factors are against waiver of recovery.  See Cullen v. Brown, 
5 Vet. App. 510 (1993) [when determining whether recovery is 
against equity and good conscience, the Board must analyze 
all six factors].  Accordingly, the Board concludes that 
waiver of recovery of this overpayment is not in order, based 
on the standard of equity and good conscience.  38 C.F.R. §§ 
1.963(a), 1.965(a).

ORDER

Waiver of recovery of the overpayment of nonservice-connected 
pension benefits in the amount of $8,155 is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


